                  Case 20-11177-KBO            Doc 609       Filed 08/28/20        Page 1 of 6




                             UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

    In re:                                                    Chapter 11

    AKORN, INC., et al.,1                                     Case No. 20-11177 (KBO)

                       Debtors.                               (Jointly Administered)



    DEBTORS’ LIST OF EXHIBITS AND WITNESSES FOR HEARINGS TO CONSIDER
     THE SALE TRANSACTION AND CONFIRMATION OF THE MODIFIED JOINT
        CHAPTER 11 PLAN OF AKORN, INC. AND ITS DEBTOR AFFILIATES

             PLEASE TAKE NOTICE THAT, in accordance with the August 27, 2020 pretrial

conference with all interested parties and this Court, the above-captioned Debtors hereby submit

their witness and exhibit lists in connection with the hearings currently scheduled for September

1, 2020 through September 3, 2020 (the “Hearings”) to consider (i) the Debtors’ Motion Seeking

Entry of an Order (A) Authorizing and Approving Bidding Procedures, (B) Scheduling an Auction

and a Sale Hearing, (C) Approving the Form and Manner of Notice Thereof, (D) Establishing

Notice and Procedures for the Assumption and Assignment of Certain Executory Contracts and

Leases, and (E) Granting Related Relief (the “Sale Motion”) [Docket No. 18]; and (ii)

Confirmation of the Modified Joint Chapter 11 Plan of Akorn, Inc. and Its Debtor Affiliates (the

“Plan”) [Docket No. 547] .




1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, if any, are: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC; Advanced
Vision Research, Inc. (9046); Akorn (New Jersey), Inc. (1474); Akorn Animal Health, Inc. (6645); Akorn
Ophthalmics, Inc. (6266); Akorn Sales, Inc. (7866); Clover Pharmaceuticals Corp. (3735); Covenant Pharma, Inc.
(0115); Hi-Tech Pharmacal Co., Inc. (8720); Inspire Pharmaceuticals, Inc. (9022); Oak Pharmaceuticals, Inc. (6647);
Olta Pharmaceuticals Corp. (3621); VersaPharm Incorporated (6739); VPI Holdings Corp. (6716); and VPI Holdings
Sub, LLC. The location of the Debtors’ service address is: 1925 W. Field Court, Suite 300, Lake Forest, Illinois
60045.
                    Case 20-11177-KBO           Doc 609        Filed 08/28/20   Page 2 of 6




             PLEASE TAKE FURTHER NOTICE THAT the Debtors reserve all rights to amend,

      supplement, and modify the Witness List and Exhibit List prior to the Hearings and introduce into

      evidence any exhibits listed by other parties.

                      EXHIBITS FOR SALE AND CONFIRMATION HEARINGS

EXHIBIT                        DOCUMENT                             MARKED      ADMITTED      OBJECTIONS

     NO.

1             Modified Joint Chapter 11 Plan of Akorn, Inc. and
              its Debtor Affiliates [Dkt. No. 547]
2             Akorn Disclosure Statement [Dkt. 318-1]

3             Akorn 10-K-A for fiscal year ending 12/31/2019

4             12/12/2019 Kogut Settlement Stipulation; Ex. A
              Notice of Proposed Settlement; Ex. B. Proposed
              Preliminary Approval Order; Ex. C. Proposed
              Final Order; Ex. D Charter
5             March 8, 2016 Verified Amended Kogut
              Complaint
6             September 21, 2018 Verified Second Amended
              and Restated Kogut Complaint
7             Third Amended Kogut Petition

8             Kogut Settlement: Court Approved Order, January
              23, 2020
9             Akorn Primary D&O XL $5M Policy 2019-2021

10            Akorn D&O 1st Excess $5M xs $5M Berkshire
              Policy 2019-2021
11            Akorn D&O 2nd Excess $5M xs $10M Sompo
              Policy 2019-2021
12            Akorn D&O 3rd Excess $5M xs $15M Euclid
              Policy 2019-2021
13            Akorn D&O Side A XL Policy 2019-2021

14            Akorn D&O Excess Side A AIG Policy 2019-2020

15            Akorn Crime, Fiduciary Chubb Policy 2019-2020




                                                        2
           Case 20-11177-KBO           Doc 609       Filed 08/28/20   Page 3 of 6




16   Akorn D&O 1st Excess- Allied World National
     Assurance (Extended) Policy 2017-2018
17   Akorn D&O - 2nd Excess Endurance American
     Insurance Company (Extended) Policy 2017-2018
18   Akorn D&O - 3rd Excess Illinois National
     Insurance Company (Extended) Policy 2018-2019
19   Akorn D&O - CNA 4th Excess (Extended) Policy
     2018-2019
20   Akorn D&O - Greenwich Insurance Company and
     SL Specialty Insurance Company Primary
     (Extended) Policy 2017-2018
21   Akorn D&O - Illinois National Insurance
     Company Side A Edge (Extended - Endorsement
     #11), August 28, 2017
22   Akorn D&O - Illinois National Insurance
     Company Side A Edge (Extended - Endorsement #
     15), June 1, 2018
23   Akorn D&O - Illinois National Insurance
     Company Side A Edge (Extended), 2017-2018
24   November 27, 2018 Letter to Company

25   December 11, 2018 Follow Up Letter to Company

26   4.1.4 Estimated Required Overbid and 4.1.5.
     Required Overbid
27   UCC Statement ISO of Debtors’ Plan of
     Reorganization
28   Voting Declaration

29   Trsar Derivative Complaint

30   Pulchinski Derivative Complaint

31   The Booth Family Trust Derivative Complaint

32   01/31/2020 Booth Family Trust Order for
     Voluntary Dismissal
33   01/30/2020 Pulchinski Order for Voluntary
     Dismissal
34   03/04/2020 Trsar and Glaubach Stipulation &
     Order of Dismissal
35   03/13/2020 Order & Final Judgment Approving
     Class Action Settlement
36   In re Akorn, Inc., Data Securities Litigation
     Complaint

                                               3
           Case 20-11177-KBO            Doc 609      Filed 08/28/20   Page 4 of 6




37   In re Akorn Inc., Data Securities Litigation
     Stipulation and Agreement of Settlement in
38   Twin Master Fund, Ltd. et al. v. Akorn, Inc.,
     Complaint
39   Manikay Master Fund, LP et al. v. Akorn, Inc.,
     Complaint
40   Magnetar Constellation Fund II-PRA LP, et al. v.
     Akorn, Inc. Complaint
41   AQR Funds – AQR Multi-Strategy Alternative
     Fund, et al. v. Akorn, Inc., Complaint
42   Liquidation Analysis

43   Expert Report of Loren P. Lehnen

44   Asset Purchase Agreement

45   Notice of Filing of Plan Supplement [Dkt. No.
     434]
46   Notice of Filing of First Amended Plan
     Supplement [Dkt. No. 521]
47   Affidavit of Solicitation

48   April 17, 2014 Term Loan Agreement

49   August 12, 2014 Incremental Facility Joinder
     Agreement
50   September 19, 2014 Supplement to the Loan
     Agreement
51   Standstill Agreement and First Amendment to
     Loan Agreement
52   First Amendment to Standstill Agreement and
     Second Amendment to Loan Agreement
53   Second Amendment to Standstill Agreement and
     Third Amendment to Loan Agreement
54   Declaration of Andrew J. Entwistle in Support of
     Lead Plaintiffs’ Motion for Preliminary Approval
     of Settlement (In re Akorn Inc., Data Securities
     Litigation Dkt. 127, Aug. 9, 2019)




                                               4
                    Case 20-11177-KBO             Doc 609   Filed 08/28/20   Page 5 of 6




                                    WITNESS FOR SALE HEARING

          Mr. Buschmann will be presented by the Debtors. He will be testifying in support of the

   Sale Motion. He will not be accompanied by anyone in the room with him during his testimony,

   and he will have copies of exhibit binders with him while testifying so he can refer to any exhibits

   in hard copy, but will not otherwise have documents with him during his testimony.

 Witness Name           Mode of Testimony                   Location             Parties seeking to cross-
                                                                                          examine
Mark Buschmann                  Live                    New Canaan, CT        All objectors to the Sale Motion
                                                            Home


                           WITNESSES FOR CONFIRMATION HEARING

          Each witness may be presented by the Debtors. The witnesses will be testifying in support

   of the Plan The witnesses will not be accompanied by anyone in the room with them during their

   testimony. The witnesses will have copies of exhibit binders with them while testifying so they

   can refer to any exhibits in hard copy, but will not otherwise have documents with them during

   their testimony.

 Witness Name           Mode of Testimony                   Location             Parties seeking to cross-
                                                                                         examine
Joseph Bonaccorsi               Live                   West Tisbury, MA                All objectors
                                                             Home
Mark Buschmann                  Live                    New Canaan, CT                 All objectors
                                                             Home
William Kocovski                Live                  Oakland Township, MI             All objectors
                                                             Home
Duane Portwood                  Live                      Marietta, GA                 All objectors
                                                             Home
  Loren Lehnen                  Live                       Dallas, TX                  All objectors
                                                             Home
  David Hartie          Via declaration (filed        New York, New York                   [TBD]
                      contemporaneously with                 Home
                      confirmation reply brief)
 Leanne Rehder         Via declaration (filed           Westminster, CA                    [TBD]
     Scott            contemporaneously with                Home
                      confirmation reply brief)

                                                        5
            Case 20-11177-KBO   Doc 609   Filed 08/28/20     Page 6 of 6




Wilmington, Delaware
August 28, 2020

/s/ Paul N. Heath
RICHARDS, LAYTON & FINGER, P.A.           KIRKLAND & ELLIS LLP
Paul N. Heath (No. 3704)                  KIRKLAND & ELLIS INTERNATIONAL LLP
Amanda R. Steele (No. 5530)               Patrick J. Nash, Jr., P.C. (admitted pro hac vice)
Zachary I. Shapiro (No. 5103)             Gregory F. Pesce (admitted pro hac vice)
Brett M. Haywood (No. 6166)               Christopher M. Hayes (admitted pro hac vice)
One Rodney Square                         300 North LaSalle Street
920 N. King Street                        Chicago, Illinois 60654
Wilmington, Delaware 19801                Telephone:       (312) 862-2000
Telephone:      (302) 651-7700            Facsimile:       (312) 862-2200
Facsimile:      (302) 651-7701            Email:           patrick.nash@kirkland.com
Email:          heath@rlf.com                              gregory.pesce@kirkland.com
                steele@rlf.com                             christopher.hayes@kirkland.com
                shapiro@rlf.com
                haywood@rlf.com           -and-

Co-Counsel for the Debtors                KIRKLAND & ELLIS LLP
and Debtors in Possession                 KIRKLAND & ELLIS INTERNATIONAL LLP
                                          Nicole L. Greenblatt, P.C. (admitted pro hac vice)
                                          601 Lexington Avenue
                                          New York, New York 10022
                                          Telephone:     (212) 446-4800
                                          Facsimile:     (212) 446-4900
                                          Email:         nicole.greenblatt@kirkland.com

                                          Co-Counsel for the Debtors
                                          and Debtors in Possession




                                      6
